Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 6/13/2022. In the current amendments, claims 1, 3-4, 6-10, and 12-14 are amended and claims 2 and 11 are cancelled. Claims 1, 3-10, and 12-14 are pending and have been examined.
In response to amendments to the Claims filed on 6/13/2022, the objections to Claims and 35 U.S.C. 112(f) claim interpretation put forth in the previous Office Action have been withdrawn.
In response to amendments and remarks filed on 6/13/2022, the 35 U.S.C. 103 rejection to claims 1 and 10, the 35 U.S.C. 112(a) rejection to claims 10-14, and the 35 U.S.C. 112(b) rejection to claims 1-14 made in the previous Office Action have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 3-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 are considered allowable since when reading the Claims in light of the specification, as per MPEP 2111.01, none of the references record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

Independent Claim 1 is directed to a method for accelerating distributed training of a deep neural network, comprising:
… the distributed cluster architecture comprises multiple cloud resource nodes having multiple applications executed thereon, each of the applications comprising multiple tasks; wherein, each of the tasks is configured for training a sub-network based on an input data set, and the data set comprises a subset of samples or a training result obtained from a previous training stage of the sub-network; 
wherein, performing distributed training of the deep neural network to be trained with the multiple subsets of samples based on a distributed cluster architecture and a preset scheduling method comprises: 
scheduling the multiple tasks to the multiple cloud resource nodes according to equation                         
                            c
                            =
                            m
                            i
                            n
                            ⁡
                            (
                            
                                
                                    ∑
                                    
                                        p
                                        =
                                        1
                                    
                                    
                                        A
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                    , accelerating the training of each sub-network, and synchronizing training progresses of the multiple sub-networks, so as to accelerate the distributed training of the deep neural network to be trained; 
wherein, c denotes a remaining time required to fulfill the current distributed training of the deep neural network, p denotes a numeral of an application, A denotes a number of the applications, and ap denotes a sum of remaining run-time and data transmission time of the application of numeral p.

Independent Claim 10 is directed to an apparatus for accelerating distributed training of a deep neural network, comprising
… the distributed cluster architecture comprises multiple cloud resource nodes having multiple applications executed thereon, each of the applications comprising multiple tasks; wherein, each of the tasks is configured for training a sub-network based on an input data set, and the data set comprises a subset of samples or a training result obtained from a previous training stage of the sub-network; 
wherein, performing distributed training of the deep neural network to be trained with the multiple subsets of samples based on a distributed cluster architecture and a preset scheduling method comprises: 
scheduling the multiple tasks to the multiple cloud resource nodes according to equation                         
                            c
                            =
                            m
                            i
                            n
                            ⁡
                            (
                            
                                
                                    ∑
                                    
                                        p
                                        =
                                        1
                                    
                                    
                                        A
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                    , accelerating the training of each sub-network, and synchronizing training progresses of the multiple sub-networks, so as to accelerate the distributed training of the deep neural network to be trained; 
wherein, c denotes a remaining time required to fulfill the current distributed training of the deep neural network, p denotes a numeral of an application, A denotes a number of the applications, and ap denotes a sum of remaining run-time and data transmission time of the application of numeral p.

The closes prior arts of record are the following:
Vanhoucke et al. (US 9460711 B1) teaches a method and apparatus for distributed training of a deep neural network divided into multiple instances and multiple subsets of training data. The acoustic models have capabilities to be trained in parallel, which further decreases processing time.
Zhang et al. (“Poseidon: An Efficient Communication Architecture for Distributed Deep Learning on GPU Clusters”) teaches a method and apparatus of a deep neural network based on a preset schedule with distributed training based on clusters. Each training iteration allows for training using one batch, with multiple iterations using multiple batches.
Yang et al. (“Research And Design of Distributed Training Algorithm For Neural Network”) teaches a method and apparatus of training of a distributed neural network based on multi agent that improve convergent speed by utilizing a hybrid model where a node accesses a peer node through network latency. The computation mission is being performed at a preset node to improve convergent speed.

The primary reason for allowance of claims 1 and 10 is that the recitation of “the distributed cluster architecture comprises multiple cloud resource nodes having multiple applications executed thereon, each of the applications comprising multiple tasks; wherein, each of the tasks is configured for training a sub-network based on an input data set, and the data set comprises a subset of samples or a training result obtained from a previous training stage of the sub-network; wherein, performing distributed training of the deep neural network to be trained with the multiple subsets of samples based on a distributed cluster architecture and a preset scheduling method comprises: scheduling the multiple tasks to the multiple cloud resource nodes according to equation                         
                            c
                            =
                            m
                            i
                            n
                            ⁡
                            (
                            
                                
                                    ∑
                                    
                                        p
                                        =
                                        1
                                    
                                    
                                        A
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                    , accelerating the training of each sub-network, and synchronizing training progresses of the multiple sub-networks, so as to accelerate the distributed training of the deep neural network to be trained; wherein, c denotes a remaining time required to fulfill the current distributed training of the deep neural network, p denotes a numeral of an application, A denotes a number of the applications, and ap denotes a sum of remaining run-time and data transmission time of the application of numeral p”, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125        
     
/BRIAN M SMITH/Primary Examiner, Art Unit 2122